                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                  No. 7:18-CR-32-lBO
                                  No. 7:18-CR-32-2BO


UNITED STATES OF AMERICA                       )
                                               )
v.                                             )               CORRECTED 0 RD ER
                                               )
DEMETRIS SEAN ROBINSON and                     )
DAQUAN MADRID PRIDGEN                          )


          This cause comes before the Court sua sponte to correct its prior order. On February 22,

2019, the Court granted a motion filed by Demetris Robinson to continue the April 4, 2019, trial

setting in this matter. In its order, the Court inadvertently continued the trial to its April term. [DE

135].

          Robinson's motion to continue the trial in this matter is GRANTED, and trial is continued

to the Court's June 2019 term. Defendants Robinson and Pridgen have not been severed for

purposes of trial, and the trial setting is continued to ·the June 2019 term for defendant Pridgen as

well. See United States v. Rusher, 966 F.2d 868, 877 (4th Cir. 1992).

          Any delay that results from this continuance is excluded from the Speedy Trial Act

computation pursuant to 18 U.S.C. § 3161(h)(7)(A) for the reason that the ends of justice served

by granting this continuance outweigh the best interest of the public and the defendant in a speedy

,trial.


SO ORDERED, this       _1_ day of March, 2019.

                                               TE - NCE W. BOYLE
                                               CHIEF UNITED STATES
